t c summary opinion united_states tax_court dorothy smith-irving petitioner v commissioner of internal revenue respondent docket no 18234-07s filed date dorothy smith-irving pro_se cindy park for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code in effect for period under consideration and this opinion shall not be treated as precedent for any other case respondent determined to proceed to collect petitioner’s unpaid tax_liabilities for tax_year by filing a notice_of_federal_tax_lien nftl petitioner seeks review of that determination under sec_6320 and sec_6330 the issue for consideration is whether respondent’s determination to proceed with collection was an abuse_of_discretion background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when she filed her petition petitioner began a prolonged and complex journey when she filed her form_1040 u s individual_income_tax_return on date on that return she reported a dollar_figure tax_liability original liability petitioner did not remit payment with her return respondent assessed the reported liability original assessment and also applied a dollar_figure withholding_tax credit additionally respondent determined additions to tax of dollar_figure for failure to pay estimated_tax dollar_figure for failure_to_file timely the return and dollar_figure for failure to pay the tax_shown_on_the_return on date respondent notified petitioner of his intent to levy but petitioner did not request a collection_due_process cdp hearing on date petitioner filed a form 1040x amended u s individual_income_tax_return for showing reduced taxable_income because of a reduction in the amount reported as an early withdrawal distribution from her individual_retirement_account ira she claimed a dollar_figure reduction of her adjusted_gross_income and in turn a dollar_figure reduction of her tax_liability on date petitioner submitted an offer to compromise her outstanding tax_liability first oic on date respondent rejected petitioner’s first oic on date respondent notified petitioner that her return had been selected for examination on date respondent notified petitioner that the claimed reduction in adjusted_gross_income had been disallowed and that additional tax was due the letter was accompanied by a form_2297 waiver of statutory notification of claim disallowance with respondent’s request that petitioner sign and return it if she agreed with the examination results in a date letter respondent asked petitioner to sign a form 4549-cg income_tax examination changes with the request that petitioner sign and return it if she agreed with respondent’s determination of dollar_figure of additional taxable_income the increase was mostly due to the disallowance of petitioner’s charitable_contribution_deduction for lack of substantiation respondent’s determination obviated the dollar_figure reduction in tax_liability petitioner claimed on her amended_return and resulted in a dollar_figure tax increase audit liability respondent also determined an additional late filing addition_to_tax of dollar_figure by cover letter dated date petitioner signed and returned the forms 4549-cg and however she did so under the mistaken belief that respondent was proposing to reduce her outstanding tax_liability to dollar_figure rather than increasing it by that amount petitioner’s cover letter revealed the misunderstanding and provided respondent with petitioner’s new address as of date because it appeared to respondent that petitioner did not understand the form 4549-cg petitioner was issued a notice_of_deficiency on date the notice_of_deficiency however was mailed to petitioner’s old address there is no indication that she received the notice and she did not file a petition with this court on date respondent assessed the deficiency and the addition_to_tax audit assessment on date petitioner filed a chapter bankruptcy petition on date the bankruptcy court granted a partial discharge of her tax_liability abating the dollar_figure remaining on the original liability and all associated penalties and interest the audit liability was not abated because the audit assessment had been made within days before the bankruptcy petition’s filing_date pursuant to the bankruptcy court’s order respondent adjusted petitioner’s account to reflect the abatement of the additions to tax for estimated_tax late filing and failure to pay respondent however did not reduce the original assessment and the associated interest in accordance with the amounts abated on date respondent sent petitioner a second notice_of_intent_to_levy concerning petitioner’s outstanding tax_liability because respondent had not applied the abatement of the tax_liability from the original assessment and its associated interest the notice erroneously stated petitioner’s unpaid tax_liability as dollar_figure petitioner did not request a cdp hearing on date petitioner offered to compromise her outstanding tax liabilitie sec_2 for dollar_figure second oic on the basis of doubt as to liability and doubt as to collectibility on date respondent rejected the second oic and filed an nftl with respect to petitioner’s unpaid tax_liabilities on date respondent notified petitioner of the nftl 2petitioner also had unpaid tax_liabilities for and filing on date petitioner made a timely request for a cdp hearing on date settlement officer nathan august mr august conducted a telephone cdp hearing with petitioner he told petitioner that she could not contest the underlying tax_liability because she had had a prior opportunity to do so he also informed her that the abatement of the original liability had not been posted to her account he estimated that she would have a remaining liability of approximately dollar_figure to dollar_figure after the abatement was applied because the audit liability had not been discharged mr august also reviewed respondent’s decision to reject petitioner’s second oic he stated that there was no doubt as to liability because she had consented to the audit assessment by signing the form 4549-cg he also stated that there was no doubt as to collectibility because she had sufficient assets and or monthly income to fully pay the liability because mr august believed there was no doubt as to liability or collectibility he informed petitioner that he would be sustaining the rejection of the second oic petitioner argued that the nftl was invalid because the amount of the liability reflected on the nftl was incorrect mr august explained that an incorrect amount did not provide a basis to amend the nftl he therefore indicated that he would be sustaining the filing of the nftl petitioner also requested abatement of interest and additions to tax stating that she had not been aware of the nondischargeability of the audit liability mr august advised her that the interest and addition_to_tax accruals resulted from petitioner’s failure to pay rather than from any errors or delays by respondent as a result mr august did not find cause for abatement on date respondent sent petitioner a notice_of_determination sustaining the nftl filing respondent also sent petitioner a letter informing her of the rejection of her request for abatement of interest for the period from date to date on date petitioner filed a petition with the court for review of the notice_of_determination discussion if a taxpayer neglects or refuses to pay a tax owed after demand for payment the unpaid tax will be a lien in favor of the united_states upon all property and rights to property belonging to that person sec_6321 upon request the taxpayer is entitled to an administrative review hearing before an impartial officer_or_employee of the appeals_office sec_6320 the hearing is conducted according to the procedures under sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any issue relevant to the unpaid tax or the commissioner’s collection activities sec_6330 however if a taxpayer received a statutory_notice_of_deficiency for the year in issue or otherwise had a prior opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the liability sec_6330 a taxpayer who has signed a form 4549-cg is deemed to have had an opportunity to dispute the underlying tax_liability 124_tc_223 see 117_tc_324 a taxpayer who previously received a notice under sec_6330 for the same tax and tax periods and did not request a hearing has already received an opportunity to challenge the existence and amount of the underlying liability sec_301_6320-1 q a-e7 proced admin regs following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues the taxpayer raised at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 for determinations made after date this court has jurisdiction to review the determination irrespective of the type of tax_liability involved pension_protection_act of publaw_109_280 120_stat_1019 130_tc_44 when the validity of the underlying tax_liability is properly at issue we review the determination de novo 114_tc_176 when the underlying tax_liability is not in issue we review for abuse_of_discretion id pincite under the abuse_of_discretion standard the taxpayer is required to show that the commissioner’s actions were arbitrary capricious or without sound basis in fact see knorr v commissioner tcmemo_2004_ respondent contends that petitioner was not entitled to dispute her underlying tax_liability at the cdp hearing because she signed the form 4549-cg was sent a notice_of_deficiency and did not petition the court and received the second notice_of_intent_to_levy and did not request a cdp hearing petitioner argues that the form 4549-cg was invalid because she signed it under the mistaken belief that her tax_liability had been reduced to dollar_figure rather than increased petitioner further contends that the notice_of_deficiency was also invalid because it was not sent to her last_known_address though the form 4549-cg and the notice_of_deficiency were invalid discussed infra petitioner did have an opportunity to dispute her underlying tax_liability when she received the second notice_of_intent_to_levy accordingly we will review respondent’s determination for abuse_of_discretion sec_6330 and requires the appeals officer to obtain verification that the requirements of any applicable law or administrative procedure have been met in order to collect a tax owed by the taxpayer the commissioner generally must assess the liability within years after the return is filed sec_6303 sec_6501 sec_6503 extends that 3-year period of limitations for the time the commissioner is precluded from assessing the tax because of the filing of a bankruptcy petition plus days the commissioner is generally precluded from assessing a deficiency until after the mailing of a notice_of_deficiency unless the taxpayer waives that restriction sec_6213 d the audit assessment was made after petitioner had submitted a signed form 4549-cg and after respondent had issued her a notice_of_deficiency petitioner claims the form 4549-cg and the notice_of_deficiency were invalid form 4549-cg includes a waiver under which a taxpayer consents to immediate_assessment and collection and waives the right to receive a notice_of_deficiency we apply contract principles in determining the enforceability of waiver documents horn v commissioner tcmemo_2002_207 in california a party’s unilateral mistake is ground for relief where the other party knew or had reason to know of the mistake libby mcneil 809_f2d_1432 9th cir restatement contract sec_2d sec_153 when petitioner signed the form 4549-cg she believed that the audit examiner had told her that her tax_liability would be reduced the accompanying cover letter communicated her confusion as to the amount of her tax_liability i am a little skeptic sic in signing this because it looks like dollar_figure is the amount due instead of dollar_figure emphasis added the cover letter put respondent on notice that petitioner did not understand she was consenting to the assessment of an additional tax_liability and respondent accordingly issued petitioner a notice_of_deficiency because respondent was aware of petitioner’s unilateral mistake there was no meeting of the minds and the form 4549-cg waiver is invalid petitioner also claims the notice_of_deficiency is invalid because it was sent to the wrong address a notice_of_deficiency is sufficient if mailed to the taxpayer’s last_known_address sec_6212 81_tc_42 a taxpayer’s last_known_address is the address shown on the taxpayer’s most recently filed return absent clear and concise notice of a change_of address sec_301_6212-2 proced admin regs petitioner’s date cover letter provided respondent with such notice of her change_of address the letter informed the audit examiner that she would be moving to her new address on date respondent issued the notice_of_deficiency after that date on date but nevertheless mailed it to petitioner’s old address because the notice_of_deficiency was not sent to petitioner’s last_known_address and there is no evidence she actually received it the notice is invalid because the form 4549-cg and the notice_of_deficiency were invalid the date assessment was improper respondent did not make a valid assessment of the audit liability before the period for assessment as extended by the bankruptcy filing expired because respondent’s assessment was invalid on account of the expiration of the assessment_period mr august’s verification that the requirements of applicable law had been met was incorrect respondent’s determination to sustain the nftl filing was therefore in error as a matter of law and was an abuse_of_discretion accordingly respondent cannot proceed with collection to reflect the foregoing decision will be entered for petitioner
